UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-13696 AK STEEL HOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-1401455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9227 Centre Pointe Drive, West Chester, Ohio (Address of principal executive offices) (Zip Code) (513) 425-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 109,984,622 shares of common stock (as of July 28, 2010) Table of Contents AK STEEL HOLDING CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations - Three- and Six-Month Periods Ended June 30, 2010 and 2009 1 Condensed Consolidated Balance Sheets -As of June 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Cash Flows - Six-Month Periods Ended June 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6. Exhibits 45 Signatures 46 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in millions, except per share data) Three Months Ended Six Months Ended June 30, June 30, (unaudited) Net sales $ Cost of products sold (exclusive of items shown below) Selling and administrative expenses Depreciation Total operating costs Operating profit (loss) ) ) Interest expense Other income (expense) ) ) Income (loss) before income taxes ) ) Income tax provision due to tax law change — — — Income tax provision (benefit) ) ) Total income tax provision (benefit) ) ) Net income (loss) ) ) Less: Net loss attributable to noncontrolling interests ) Net income (loss) attributable to AK Steel Holding Corporation $ $ ) $ $ ) Basic and diluted earnings per share: Net income (loss) attributable to AK Steel Holding Corporation common stockholders $ $ ) $ $ ) Common shares and common share equivalents outstanding (weighted average in millions): Basic Diluted Dividends declared and paid per share $ See notes to condensed consolidated financial statements. -1- Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in millions) June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Deferred tax asset, current Other current assets Total Current Assets Property, Plant and Equipment Accumulated depreciation ) ) Property, Plant and Equipment, net Other Assets: Investment in AFSG Holdings, Inc. Other investments Goodwill Other intangible assets Deferred tax asset, non-current Other non-currentassets Total Non-current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt Current portion of pension and other postretirement benefit obligations Total Current Liabilities Non-current Liabilities: Long-term debt Pension and other postretirement benefit obligations Other non-current liabilities Total Non-current Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders’ Equity: Preferred stock, authorized 25,000,000 shares — — Common stock, authorized 200,000,000 shares of $.01 par value each; issued 2010, 122,797,017 shares, 2009, 121,881,816 shares; outstanding 2010, 109,977,430 shares, 2009, 109,394,455 shares Additional paid-in capital Treasury stock, common shares at cost, 2010, 12,819,587 shares;2009, 12,487,361 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total AK Steel Holding Corporation Stockholders’ Equity Noncontrolling interest ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in millions) Six Months Ended June 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Depreciation Amortization Deferred income taxes ) Contributions to pension trust ) ) Contributions to Middletown retirees VEBA ) ) Pension and other postretirement benefit payments greater than expense ) ) Working capital ) Working capital – Middletown Coke Other operating items, net Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital investments ) ) Capital investments – Middletown Coke ) ) Other investing items, net Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt — Redemption of long-term debt ) ) Debt issuance costs ) — Proceeds from exercise of stock options — Purchase of treasury stock ) ) Common stock dividends paid ) ) Advances from noncontrolling interest owner to Middletown Coke Other financing items, net Net cash flows from financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Net cash paid (received) during the period for: Interest, net of capitalized interest $ $ Income taxes ) ) Supplemental disclosure of non-cash investing and financing activities — Issuance of restricted common stock and restricted stock units $ $ See notes to condensed consolidated financial statements. -3- Table of Contents AK STEEL HOLDING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in millions, except per share data, unless otherwise indicated) NOTE 1 - Basis of Presentation In the opinion of the management of AK Steel Holding Corporation (“AK Holding”) and AK Steel Corporation (“AK Steel”, and together with AK Holding, the “Company”), the accompanying condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of June 30, 2010, the results of its operations for the three- and six-month periods ended June 30, 2010 and 2009, respectively, and its cash flows for the six-month periods ended June 30, 2010 and 2009, respectively.The results of operations for the six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2009. NOTE 2 - Earnings and Dividends Per Share Three Months Ended Six Months Ended June 30, June 30, Net income (loss) attributable to AK Holding $ $ ) $ $ ) Less: Distributed earnings to common stockholders and holders of certain stock compensationawards — — Undistributed earnings (losses) $ $ ) $ $ ) Common stockholders earnings – basic and diluted: Distributed earnings to common stockholders $ $
